Order entered April 29, 2021




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-01024-CV

                 BENNIE GAMBLE, SR., ET AL., Appellants

                                      V.

       ANESTHESIOLOGY ASSOCIATES, P.S.C., ET AL., Appellees

                On Appeal from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-18-01764-E

                                    ORDER

      Before the Court is appellees’ April 28, 2021 unopposed second motion for

an extension of time to file their brief on the merits. We GRANT the motion and

extend the time to June 7, 2021. We caution appellees that further extension

requests will be disfavored.

      On the Court’s own motion, we ORDER Dallas County Clerk John Warren

to file, by May 6, 2021, a supplemental clerk’s record containing the following

document filed on September 2, 2020: “Defendants Anesthesiology Associates,
P.S.C. and Kenneth M. Richter, M.D.’s First Amended Motion for Summary

Judgment” with Exhibits A, B, C, D, and E.

      We DIRECT the Clerk of this Court to send a copy of this order to Mr.

Warren and all counsel.

                                             /s/   BONNIE LEE GOLDSTEIN
                                                   JUSTICE